Citation Nr: 1014085	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-10 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from December 1997 to March 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issues of service connection for headaches and nausea as 
secondary to the service-connected costochondritis have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claim for an increased 
rating.  Review of the record reflects the Veteran's history 
that lifting his arm above his head results in pain.  The 
record does not document any range of motion findings for the 
shoulder since February 2002, however.  Based on the 
Veteran's history of pain and the age of the only relevant 
findings, the Board finds that another VA examination must be 
conducted to determine if the Veteran's costochondritis 
warrants a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause will 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).


Accordingly, the case is REMANDED for the following action:


1. Obtain all outstanding VA treatment 
records, particularly those dating after 
September 24, 2009.  

2.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of the costochondritis.  Any 
impairment caused by the costochondritis, 
to include any limitation of motion of the 
shoulder, should be reported in detail.  
The claims folder must be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



